DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2021 has been entered.

Examiner’s Note
The Examiner acknowledges the amendment of claims 1 & 5, and the cancellation of claim 3.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 4 – 6, & 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoglu et al. (U.S. Patent No. 6,361,875 B1).
With regard to claim 1, Karaoglu et al. teach a multilayer cast film (Col. 2, Lines 25 - 30) comprising five layers: two outer layers, two inner layers, and a core layer (Col. 10, lines 35 – 50).  The table below is a specific working example taught by Karaoglu et al. (Col. 10 table).
Karaoglu et al.  et al. disclose LDPE in the outer layers (IT3) has a density of 0.915 g/cc, while the present claims require an ultra low density polyethylene (ULDPE) have a density of 0.895 g/cc to 0.910 g/cc.  The Examiner notes Applicant’s working example 1 comprising ULDPE having a density of 0.904 and Applicant’s working examples 6 – 7 comprising LLDPE having a density of 0.918 g/cc yielded similar results.
It is apparent, however, that the instantly claimed density of LDPE and that taught by Karaoglu et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the density of LDPE disclosed by Karaoglu et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary 
The outer layers contain 35% of the overall film (Col. 10, Lines 58 - 62) and the LDPE is present in two layers, each in the amount of IT3 (“the LDPE”) is 10% of each of the outer layers (Col. 10, Lines 58 – 62) and 0% of the inner layers.  Therefore, the film contains between 3.5 wt.% “the LDPE”, based on the total weight of the multilayer film, which includes Applicant’s claimed amount of 3 – 7 wt.%.
Although the LLDPE co-polymers listed in the table below for claim 1 do not teach the alpha-olefin as claimed by Applicant in claims 8 – 10, Karaoglu et al. suggests a blend of other ethylene-alpha-olefins may used, such as a blend of butene and hexene in the core layer (Col. 3, Lines18 – 20 & Col. 12, Lines 32 – 38) and ethylene-butene copolymer in the outer layers (Col. 2, Lines 47 – 49, Col. 3, Lines 29 - 37). Each layer, which includes the cling layer, may be a minimum of 20% and maximum of 96% of the same butene LLDPE component (Col. 6, Lines 59 – 67). Therefore, it would have been obvious to one of ordinary skill in the art to use any of the numerous combinations taught by Karaoglu et al. to achieve the desired properties of the film.  

Multilayer Film
(claim 1)
Density
g/cc
Melt Index
(g/10 min)
Ethylene
α-olefin
copolymer
Citation
(C=column;
L=lines
First Outer Layer (cling layer)
10% IT3, mLLDPE (ULDPE)
0.915
3.5
Ethylene-octene (C8)
C5, L41 – 45
C9, L44 - 55
65% IT1
0.917 
2.0
Ethylene-hexene (C6)
C9, L29 - 50
25% IT5, (3rd LLDPE), but each layer, which includes the cling layer, may be a minimum of 20% and maximum of 96% of the same butene LLDPE component (Col. 6, Lines 59 – 67)


Ethylene-butene (C4)
C9, L58 - C10, L10
Cling agent



C3, L52 - 67
Inner Layer
IT5, 91% LLDPE
0.918
2.0
Ethylene-butene
(C4)
C9, L58 – C10, L50 & 35 - 50
IT6, 8.1% LDPE (claims 2 & 4)
0.921
0.75

C10, L13-25,35-50
Core layer




Inner Layer 
(“at least one core layer” of C1)
IT5, 91% (2nd) LLDPE
0.918
2.0
Ethylene-butene
(C4)
C9, L58 – C10, L50 & 35 - 50
IT6, 8.1% LDPE
0.921
0.75

C10, L13-25,35-50
Second Outer Layer (release layer)
10% IT3, (1st) mLLDPE 
0.915
3.5
Ethylene-octene (C8)
C5, L41 – 45
C9, L44 - 55
65% IT1, LLDPE
0.917 
2.0
Ethylene-hexene (C6)
C9, L29 - 50


	Karaoglu et al. do not explicitly teach a machine direction tensile stress at second yield, a tensile ultimate elongation test in accordance with ASTM D882; a natural draw ratio test, or a Highlight ultimate stretch test in accordance with ASTM D4649.
	However, as discussed above, Karaoglu et al. teach a multilayer film similar in manner to Applicant’s multilayer film.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to see that the teachings of Karaoglu et al. would encompass multilayer cling films with the same properties as the multilayer cling film of the present application, including a machine direction tensile stress at second yield of at least 21.0MPA for a film having a thickness of 10 microns or more, tensile ultimate elongation in the machine direction of less than 300% (ASTM D882), a natural draw ratio (NDR) of less than 250%, or a Highlight ultimate stretch of less than 300% (ASTM D882).
Lastly, Karaoglu et al. teach the second outer layer (D) (Applicant’s “release layer”) comprises 10 wt.%, based on the total amount of polymer present in the release layer, of the LDPE (IT3) (see table at the bottom of Col. 10 & Col. 12, Lines 11 – 17), which is within Applicant’s claimed range of 3 – 20 wt.%.

claims 2 & 4, as shown in the table above, an inner layer (at least one of the core layers) comprises IT6 (LDPE) in the amount of 8.1% LDPE.
With regard to claim 5, although the LLDPE co-polymers of the listed in the table above for claim 1 do not teach the alpha-olefin as claimed by Applicant in claims 8 – 10, Karaoglu et al. suggests a blend of other ethylene-alpha-olefins may used, such as a blend of butene and hexene in the core layer (Col. 3, Lines18 – 20 & Col. 12, Lines 32 – 38) and ethylene-butene copolymer (Applicant’s “third LLDPE”) in the outer layers (Col. 2, Lines 47 – 49, Col. 3, Lines 29 - 37). As shown in the table above, the density is 0.917, which is within Applicant’s claimed range of from 0.905 and 0.930 g/cc, and the melt index is 2.0 g/10 min, which is within Applicant’s claimed range of 0.5 g/10 min to 10 g/10 min.
With regard to claim 6, as shown in the Table below, IT1 (third LLDPE) and IT5 (second LLDPE) are different copolymers and have different densities.
With regard to claims 8 – 10, although the LLDPE co-polymers listed in the table above for claim 1 do not teach the alpha-olefin as claimed by Applicant in claims 8 – 10, Karaoglu et al. suggests a blend of other ethylene-alpha-olefins may used, such as a blend of butene and hexene in the core layer (Col. 3, Lines18 – 20 & Col. 12, Lines 32 – 38) and ethylene-butene copolymer in the outer layers (Col. 2, Lines 47 – 49, Col. 3, Lines 29 - 37).
With regard to claims 11 – 12, for example, Karaoglu et al. contemplated outer layers of a LLDPE blend comprising an ethylene-butene copolymer having a melt index of 1.5 – 2.5 g/10 min (Col. 5, Lines 14 – 21) (claim 11) and ethylene/C5-C20 alpha-(claim 12).  
With regard to claim 13, Karaoglu et al. suggests ethylene-hexene (C6) copolymers have a melt index of 1.5 to 2.5 g/10 min (Col. 5, Lines 1 – 3). 
With regard to claim 14, the combination of core and inner layers (Applicant’s “core”) has a thickness of greater than 50% of the total thickness of the film (Col. 10, Lines 58 – 63).  
With regard to claim 15, the multilayer film has a thickness in the range of 0.5 mils to 1.50 mils (12.7 µm to 38.1 µm) (Col. 7, Lines 29 – 33), which overlaps with Applicant’s claimed thickness of from 5 µm to 15 µm.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karaoglu et al., as applied to claim 5 above, and further in view of Farley et al. (US 2003/0096128 A1).
Karaoglu et al. fail to teach the molecular weight distribution (MWD) and the comonomer distribution breadth index (CDBI) of LLDPE in the 1st – 3rd LLDPE.
Farley et al. each a polyethylene film for cling films (paragraph [0043]) comprising LLDPE of density 0.85 g/cc – 0.97 g/cc and produced by polymerization of ethylene and an alpha-olefin comonomer (paragraph [0044]) with a MWD of 2.5 – 5 and CDBI of less than or equal to 55 (paragraph [0042]) had an improved tear strength, especially in the machine direction, and dart drop resistance (paragraph [0046]).
Therefore, based on the teachings of Farley et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form all the linear 

Response to Arguments
Applicant argues, “…claims 1 – 15 are rejected under 35 U.S.C. §112(b) as being indefinite. In Particular, the Patent Office has asserted it is unclear to which LLDPE ‘the third LLDPE’ recited in claim 5 refers. In response, and without conceding the propriety of the rejection, Applicant has amended claim 5 to recite ‘the third LLDPE is the butene-LLDPE.’ Reconsideration and withdrawal of the rejection are respectfully requested” (Remarks, Pg. 5).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 5, the rejection of claims 1 – 15 under 35 U.S.C. §112(b) is withdrawn.

Applicant argues, “Applicant respectfully submits that the combination of Karaoglu and Lee is improper. MPEP 2143/01(V) states ‘[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, there is no suggestion or motivation to make the proposed modification. In re Gordon, 733, F.3d 900, 221 USPQ 1125 (Fed. Cir. 1984)’ (emphasis added). ‘If the proposed modification or combination of the prior art would change the principle operation of the prior art invention being modified, the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)’ (emphasis added).

EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the primary reference of Karaoglu teaches LLDPE, such as butene-LLDPE in the release layer, but does not teach the claimed amount. As previously discussed, Lee et al. teach a release layer comprising the claimed amount of LLDPE, preferably 5 – 20 wt.% LLDPE, for providing low adhesion desired between the release layer and the adjacent cling layer without tearing or undue force when unrolling from a spool. Therefore, the Examiner cited a motivation from the prior art for the proposed modification. 
Second, the citation of Lee et al. has been removed because Karaoglu teaches the outer layer contains 10 wt.% mLLDPE, such as IT3, based on the total amount of polymers in the layer (see table at the bottom of column 10), which is within Applicant’s claimed range of 3 – 20 wt.%. IT3 meets FDA approval for films in contact with food (Karaoglu, Col. 9, Lines 43 – 49). 

Applicant argues, “Karaoglu does not provide any reason or rationale for a person of ordinary skill in the art to have expected that the multilayer cast film disclosed in Karaoglu would have worked with the release layer disclosed by Lee. For instance, Karaoglu is directed to multi-layer hand wrap stretch film products. (Karaoglu, Abstract). 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Karaoglu et al. teach an outer layer (cling/release layer) composed of an LLDPE blend, such as 20 – 96% butene-LLDPE, which allows for incorporation of other low density polyethylene components. Lee et al. teach a release layer composed of 1 – 100% wt.% LDPE and 1 – 100 wt.% LLDPE, for optimizing low adhesion between a second outer layer (Applicant’s “release layer”) and the adjacent first outer layer with inherent cling properties (Applicant’s “cling layer”), as discussed for claim 1 above, when unwrapped from around a spool. Therefore, when considering the references in combination, it would have been obvious to one of ordinary skill in the art to use m-LLDPE in the amount of 1 – 100 wt.% LDPE with 1 – 100 wt.% LLDPE, such as butene-LLDPE.
Second, as discussed above, the citation of Lee et al. has been removed from the rejection because the primary reference, Karaoglu et al. teach mLLDPE in the amount of 10 wt.%, which is within Applicant’s claimed range of 3 – 20 wt.% of the LDPE.

Applicant argues, “…while a multilayer film of Lee comprises a release layer and a cling layer, Lee is completely silent regarding the cling layer comprising from 50 wt% to 95% butene-LLDPE. Instead, Lee only discloses that the cling layer includes an 
EXAMINER’S RESPONSE: Applicant is directed to the discussion above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781